 610 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDitzler Mechanical Contractors, Inc. and Francis X. tlement agreement. The Respondent's answer was, byMcGowan and Local Union No. 598, United As- letter, also reinstated.sociation of Journeymen and Apprentices of the The case was heard before me at Richland, Washing-Plumbing and Pipe Fitting Industry of the ton, on November 4, 1980. The General Counsel ap-United States and Canada, AFL-CIO, Party to peared through counsel. The Charging Party appeared inthe Contract. Case 19-CA-11634 person. As a party to a collective-bargaining agreementwith the Respondent, Local Union No. 598, United As-December 9, 1981 sociation of Journeymen and Apprentices of the Plumb-DECISION AND ORDER ing and Pipe Fitting Industry of the United States andCanada, AFL-CIO (hereinafter referred to as theBY MEMBERS FANNING, JENKINS, AND Union), appeared through counsel. However, the Re-ZIMMERMAN spondent did not appear at the hearing. Its counsel, in atelephone conversation with me, stated that the Re-On September 10, 1981, Administrative Law spondent's decision not to appear was consciously madeJudge Frederick C. Herzog issued the attached De- and was not based on any scheduling conflict. I advisedcision in this proceeding. Thereafter, the Charging her that we would go forward with the hearing; sheParty filed exceptions and a supporting brief. voiced her agreement and understanding.Pursuant to the provisions of Section 3(b) of the Thus, while not all parties were present at the hearing,National Labor Relations Act, as amended, the Na- it is clear that each party had an opportunity to be pres-tional Labor Relations Board has delegated its au- ent, to participate, to present evidence, and to examinethority in this proceeding to a three-member panel. and cross-examine witnesses. Based on the record thusThe Board has considered the record and the at- compiled, as well as my review of the briefs filed bytached Decision in light of the exceptions and brief counsel for the General Counsel and the Union, I makeand has decided to affirm the rulings, findings, and the following:conclusions of the Administrative Law Judge and FINDINGS OF FACTto adopt his recommended Order.I. COMMERCEORDERThe Respondent is an Oregon corporation with its pri-Pursuant to Section 10(c) of the National Labor mary offices and place of business in Albany, Oregon,Relations Act, as amended, the National Labor Re- where it is engaged as a plumbing contractor. During thelations Board adopts as its Order the recommended 12 months preceding the issuance of the complaintOrder of the Administrative Law Judge and herein, it had gross sales and services valued in excess ofhereby orders that the Respondent, Ditzler Me- $500,000. During that same period, it sold and shippedgoods, or provided services to customers outside thechanical Contractors, Inc., Albany, Oregon, its offi- goods, or provded services to customers outside theState of Oregon or sold and shipped goods or providedcers, agents, successors, and assigns, shall take the services to customers within the State of Oregon (withaction set forth in the said recommended Order. said customers themselves being engaged in interstatecommerce by other than indirect means), all of whichhad a total value in excess of $50,000. Additionally,STATEMENT OF THE CASE during the 12 months preceding the issuance of the com-plaint herein, it purchased and caused to be delivered atFREDERICK C. HERZOG, Administrative Law Judge: its facility within the State of Oregon goods and materi-On August 1, 1979, a charge was filed by Francis X. als valued in excess of $50,000 directly from sources out-McGowan, an individual (hereinafter referred to as the side the State of Oregon or from suppliers within theCharging Party), against Ditzler Mechanical Contractors, State of Oregon which in turn obtained such goods andInc. (hereinafter referred to as the Respondent), alleging materials directly from sources outside said State.that the Respondent violated Section 8(a)(l) and (2) of Based on the foregoing admitted allegations of thethe Act. Based thereon a complaint was issued by the complaint, I find that the Respondent is engaged in com-Regional Director for Region 19 of the National Labor merce and in operations affecting commerce within theRelations Board on August 17, 1979, alleging that the meaning of Section 2(6) and (7) of the Act.Respondent violated Section 8(a)(1) and (2) of the Act.The Respondent's answer to the complaint admitted cer- II. THE LABOR ORGANIZATION INVOLVEDtain factual allegations but denied any wrongdoing. It is undisputed and I find that the Union, Local UnionThereafter, in February 1980, the Respondent entered No. 598, United Association of Journeymen and Appren-into an informal settlement agreement. The Charging tices of the Plumbing and Pipe Fitting Industry of theParty did not join in this agreement. However, in May United States and Canada, AFL-CIO, is a labor organi-1980, the Regional Director withdrew his previous ap- zation within the meaning of Section 2(5) of the Act.proval of the settlement agreement and reinstated theoriginal complaint based on his assertion that the Re-spondent had failed to comply with the terms of the set-259 NLRB No. 84610 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDitzler Mechanical Contractors, Inc. and Francis X. tiement agreement. The Respondent's answer was, byMcGowan and Local Union No. 598, United As- letter, also reinstated.sociation of Journeymen and Apprentices of the The case was heard before me at Richland, Washing-Plumbing and Pipe Fitting Industry of the ton, on November 4, 1980. The General Counsel ap-United States and Canada, AFL-CIO, Party to peared through counsel. The Charging Party appeared inthe Contract. Case 19-CA-11634 person. As a party to a collective-bargaining agreementwith the Respondent, Local Union No. 598, United As-December 9, 1981 sociation of Journeymen and Apprentices of the Plumb-DECISION AND ORDER ingandPipeFitting Industry of the United States andCanada, AFL-CIO (hereinafter referred to as theBY MEMBERS FANNING, JENKINS, AND Union), appeared through counsel. However, the Re-ZIMMERMAN spondent did not appear at the hearing. Its counsel, in atelephone conversation with me, stated that the Re-On September 10, 1981, Administrative Law spondent's decision not to appear was consciously madeJudge Frederick C. Herzog issued the attached De- and was not based on any scheduling conflict. I advisedcision in this proceeding. Thereafter, the Charging her that we would go forward with the hearing; sheParty filed exceptions and a supporting brief. voiced her agreement and understanding.Pursuant to the provisions of Section 3(b) of the Thus, while not all parties were present at the hearing,National Labor Relations Act, as amended, the Na- it is clear that each party had an opportunity to be pres-tional Labor Relations Board has delegated its au- ent, to participate, to present evidence, and to examinethority in this proceeding to a three-member panel. and cross-examine witnesses. Based on the record thusThe Board has considered the record and the at- compiled, as well as my review of the briefs filed bytached Decision in light of the exceptions and brief counsel for theGeneral Counsel and the Union, I makeand has decided to affirm the rulings, findings, and thefollowing:conclusions of the Administrative Law Judge and FINDINGS OF FACTto adopt his recommended Order.I. COMMERCEORDERThe Respondent is an Oregon corporation with its pri-Pursuant to Section 10(c) of the National Labor mary offices and place of business in Albany, Oregon,Relations Act, as amended, the National Labor Re- where it is engaged as a plumbing contractor. During thelations Board adopts as its Order the recommended 12 months preceding the issuance of the complaintOrder of the Administrative Law Judge and herein, it had gross sales and services valued in excess ofhereby orders that the Respondent, Ditzler Me- $500,000.During that same period, it sold and shippedchanical Contractors, Inc., Albany, Oregon, its offi- goods, or providedservicestocustomersoutside the'hanical Cntractors 'nc., .'', °n , iState of Oregon or sold and shipped goods or providedcers, agents, successors, and assigns, shall take the services to customers within the State of Oregon (withaction set forth in the said recommended Order. said customers themselves being engaged in interstatecommerce by other than indirect means), all of whichhad a total value in excess of $50,000. Additionally,STATEMENT OF THE CASE during the 12 months preceding the issuance of the com-plaint herein, it purchased and caused to be delivered atFREDERICK C. HERZOG, Administrative Law Judge: its facility within the State of Oregon goods and materi-On August 1, 1979, a charge was filed by Francis X. als valued in excess of $50,000 directly from sources out-McGowan, an individual (hereinafter referred to as the side the State of Oregon or from suppliers within theCharging Party), against Ditzler Mechanical Contractors, State of Oregon which in turn obtained such goods andInc. (hereinafter referred to as the Respondent), alleging materials directly from sources outside said State.that the Respondent violated Section 8(a)(l) and (2) of Based on the foregoing admitted allegations of thethe Act. Based thereon a complaint was issued by the complaint, I find that the Respondent is engaged in com-Regional Director for Region 19 of the National Labor merce and in operations affecting commerce within theRelations Board on August 17, 1979, alleging that the meaning of Section 2(6) and (7) of the Act.Respondent violated Section 8(a)(l) and (2) of the Act.The Respondent's answer to the complaint admitted cer- 11. THE LABOR ORGANIZATION INVOLVEDtain factual allegations but denied any wrongdoing. It is undisputed and I find that the Union, Local UnionThereafter, in February 1980, the Respondent entered No. 598, United Association of Journeymen and Appren-into an informal settlement agreement. The Charging tices of the Plumbing and Pipe Fitting Industry of theParty did not join in this agreement. However, in May united States and Canada, AFL-CIO, is a labor organi-1980, the Regional Director withdrew his previous ap- zation within the meaning of Section 2(5) of the Act.proval of the settlement agreement and reinstated theoriginal complaint based on his assertion that the Re-spondent had failed to comply with the terms of the set-259 NLRB No. 84610 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDitzler Mechanical Contractors, Inc. and Francis X. tiement agreement. The Respondent's answer was, byMcGowan and Local Union No. 598, United As- letter, also reinstated.sociation of Journeymen and Apprentices of the The case was heard before me at Richland, Washing-Plumbing and Pipe Fitting Industry of the ton, on November 4, 1980. The General Counsel ap-United States and Canada, AFL-CIO, Party to peared through counsel. The Charging Party appeared inthe Contract. Case 19-CA-11634 person. As a party to a collective-bargaining agreementwith the Respondent, Local Union No. 598, United As-December 9, 1981 sociation of Journeymen and Apprentices of the Plumb-DECISION AND ORDER ingandPipeFitting Industry of the United States andCanada, AFL-CIO (hereinafter referred to as theBY MEMBERS FANNING, JENKINS, AND Union), appeared through counsel. However, the Re-ZIMMERMAN spondent did not appear at the hearing. Its counsel, in atelephone conversation with me, stated that the Re-On September 10, 1981, Administrative Law spondent's decision not to appear was consciously madeJudge Frederick C. Herzog issued the attached De- and was not based on any scheduling conflict. I advisedcision in this proceeding. Thereafter, the Charging her that we would go forward with the hearing; sheParty filed exceptions and a supporting brief. voiced her agreement and understanding.Pursuant to the provisions of Section 3(b) of the Thus, while not all parties were present at the hearing,National Labor Relations Act, as amended, the Na- it is clear that each party had an opportunity to be pres-tional Labor Relations Board has delegated its au- ent, to participate, to present evidence, and to examinethority in this proceeding to a three-member panel. and cross-examine witnesses. Based on the record thusThe Board has considered the record and the at- compiled, as well as my review of the briefs filed bytached Decision in light of the exceptions and brief counsel for theGeneral Counsel and the Union, I makeand has decided to affirm the rulings, findings, and thefollowing:conclusions of the Administrative Law Judge and FINDINGS OF FACTto adopt his recommended Order.I. COMMERCEORDERThe Respondent is an Oregon corporation with its pri-Pursuant to Section 10(c) of the National Labor mary offices and place of business in Albany, Oregon,Relations Act, as amended, the National Labor Re- where it is engaged as a plumbing contractor. During thelations Board adopts as its Order the recommended 12 months preceding the issuance of the complaintOrder of the Administrative Law Judge and herein, it had gross sales and services valued in excess ofhereby orders that the Respondent, Ditzler Me- $500,000.During that same period, it sold and shippedchanical Contractors, Inc., Albany, Oregon, its offi- goods, or providedservicestocustomersoutsidethe'hanical Cntractors 'nc., .'', °n , iState of Oregon or sold and shipped goods or providedcers, agents, successors, and assigns, shall take the services to customers within the State of Oregon (withaction set forth in the said recommended Order. said customers themselves being engaged in interstatecommerce by other than indirect means), all of whichhad a total value in excess of $50,000. Additionally,STATEMENT OF THE CASE during the 12 months preceding the issuance of the com-plaint herein, it purchased and caused to be delivered atFREDERICK C. HERZOG, Administrative Law Judge: its facility within the State of Oregon goods and materi-On August 1, 1979, a charge was filed by Francis X. als valued in excess of $50,000 directly from sources out-McGowan, an individual (hereinafter referred to as the side the State of Oregon or from suppliers within theCharging Party), against Ditzler Mechanical Contractors, State of Oregon which in turn obtained such goods andInc. (hereinafter referred to as the Respondent), alleging materials directly from sources outside said State.that the Respondent violated Section 8(a)(l) and (2) of Based on the foregoing admitted allegations of thethe Act. Based thereon a complaint was issued by the complaint, I find that the Respondent is engaged in com-Regional Director for Region 19 of the National Labor merce and in operations affecting commerce within theRelations Board on August 17, 1979, alleging that the meaning of Section 2(6) and (7) of the Act.Respondent violated Section 8(a)(l) and (2) of the Act.The Respondent's answer to the complaint admitted cer- 11. THE LABOR ORGANIZATION INVOLVEDtain factual allegations but denied any wrongdoing. It is undisputed and I find that the Union, Local UnionThereafter, in February 1980, the Respondent entered No. 598, United Association of Journeymen and Appren-into an informal settlement agreement. The Charging tices of the Plumbing and Pipe Fitting Industry of theParty did not join in this agreement. However, in May united States and Canada, AFL-CIO, is a labor organi-1980, the Regional Director withdrew his previous ap- zation within the meaning of Section 2(5) of the Act.proval of the settlement agreement and reinstated theoriginal complaint based on his assertion that the Re-spondent had failed to comply with the terms of the set-259 NLRB No. 84610 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDitzler Mechanical Contractors, Inc. and Francis X. tiement agreement. The Respondent's answer was, byMcGowan and Local Union No. 598, United As- letter, also reinstated.sociation of Journeymen and Apprentices of the The case was heard before me at Richland, Washing-Plumbing and Pipe Fitting Industry of the ton, on November 4, 1980. The General Counsel ap-United States and Canada, AFL-CIO, Party to peared through counsel. The Charging Party appeared inthe Contract. Case 19-CA-11634 person. As a party to a collective-bargaining agreementwith the Respondent, Local Union No. 598, United As-December 9, 1981 sociation of Journeymen and Apprentices of the Plumb-DECISION AND ORDER ingandPipeFitting Industry of the United States andCanada, AFL-CIO (hereinafter referred to as theBY MEMBERS FANNING, JENKINS, AND Union), appeared through counsel. However, the Re-ZIMMERMAN spondent did not appear at the hearing. Its counsel, in atelephone conversation with me, stated that the Re-On September 10, 1981, Administrative Law spondent's decision not to appear was consciously madeJudge Frederick C. Herzog issued the attached De- and was not based on any scheduling conflict. I advisedcision in this proceeding. Thereafter, the Charging her that we would go forward with the hearing; sheParty filed exceptions and a supporting brief. voiced her agreement and understanding.Pursuant to the provisions of Section 3(b) of the Thus, while not all parties were present at the hearing,National Labor Relations Act, as amended, the Na- it is clear that each party had an opportunity to be pres-tional Labor Relations Board has delegated its au- ent, to participate, to present evidence, and to examinethority in this proceeding to a three-member panel. and cross-examine witnesses. Based on the record thusThe Board has considered the record and the at- compiled, as well as my review of the briefs filed bytached Decision in light of the exceptions and brief counsel for theGeneral Counsel and the Union, I makeand has decided to affirm the rulings, findings, and thefollowing:conclusions of the Administrative Law Judge and FINDINGS OF FACTto adopt his recommended Order.I. COMMERCEORDERThe Respondent is an Oregon corporation with its pri-Pursuant to Section 10(c) of the National Labor mary offices and place of business in Albany, Oregon,Relations Act, as amended, the National Labor Re- where it is engaged as a plumbing contractor. During thelations Board adopts as its Order the recommended 12 months preceding the issuance of the complaintOrder of the Administrative Law Judge and herein, it had gross sales and services valued in excess ofhereby orders that the Respondent, Ditzler Me- $500,000.During that same period, it sold and shippedchanical Contractors, Inc., Albany, Oregon, its offi- goods, or providedservicestocustomersoutsidethe'hanical Cntractors 'nc., .'', °n , iState of Oregon or sold and shipped goods or providedcers, agents, successors, and assigns, shall take the services to customers within the State of Oregon (withaction set forth in the said recommended Order. said customers themselves being engaged in interstatecommerce by other than indirect means), all of whichhad a total value in excess of $50,000. Additionally,STATEMENT OF THE CASE during the 12 months preceding the issuance of the com-plaint herein, it purchased and caused to be delivered atFREDERICK C. HERZOG, Administrative Law Judge: its facility within the State of Oregon goods and materi-On August 1, 1979, a charge was filed by Francis X. als valued in excess of $50,000 directly from sources out-McGowan, an individual (hereinafter referred to as the side the State of Oregon or from suppliers within theCharging Party), against Ditzler Mechanical Contractors, State of Oregon which in turn obtained such goods andInc. (hereinafter referred to as the Respondent), alleging materials directly from sources outside said State.that the Respondent violated Section 8(a)(l) and (2) of Based on the foregoing admitted allegations of thethe Act. Based thereon a complaint was issued by the complaint, I find that the Respondent is engaged in com-Regional Director for Region 19 of the National Labor merce and in operations affecting commerce within theRelations Board on August 17, 1979, alleging that the meaning of Section 2(6) and (7) of the Act.Respondent violated Section 8(a)(l) and (2) of the Act.The Respondent's answer to the complaint admitted cer- 11. THE LABOR ORGANIZATION INVOLVEDtain factual allegations but denied any wrongdoing. It is undisputed and I find that the Union, Local UnionThereafter, in February 1980, the Respondent entered No. 598, United Association of Journeymen and Appren-into an informal settlement agreement. The Charging tices of the Plumbing and Pipe Fitting Industry of theParty did not join in this agreement. However, in May united States and Canada, AFL-CIO, is a labor organi-1980, the Regional Director withdrew his previous ap- zation within the meaning of Section 2(5) of the Act.proval of the settlement agreement and reinstated theoriginal complaint based on his assertion that the Re-spondent had failed to comply with the terms of the set-259 NLRB No. 84 DITZLER MECHANICAL CONTRACTORS 611Ill. THE UNFAIR LABOR PRACTICE Elam also sought to down-play the importance and sig-nificance of his role as the president of the Union. Thus,A. The Issues Presentedfor Determination throughout his testimony and that of other witnesses forThe complaint alleges that the Respondent violated the Union, the office of the presidency of the Union wasSection 8(aX2) and (1) of the Act by virtue of the fact depicted as largely ceremonial. It was admitted thatthat one of its supervisors and agents also served as the Elam presides over membership meetings of the Union,president of the Union and established its policies and but it was disputed that he had any real input in the col-procedures, and participated in the affairs and meetings lective-bargaining process, in the resolution of griev-of the Union. Additionally, the question regarding the ances, or in recruiting new members for the Union. In-appropriate remedy for such actions is presented. stead, his role as presiding officer of the Union's meet-The Union asserts several arguments disputing the ings was portrayed as one lacking in discretion, gov-General Counsel's contention that a prior settlement ered only by Robert's Rules of Order, and giving himagreement between the Regional Director and the Re- no more power or authority within the Union than thatspondent should be set aside or that unfair labor prac- of any other rank-and-file member. In this connection ittices have been committed. was noted that Ditzler is a small contractor and that itscollective-bargaining agreement with the Union is onlyB. The Conduct Upon Which the Complaint is Based one of some 106 such agreements which the Union andThe Res t h n is a c r wh is h e its 2,000 to 2,100 members have within the Union's juris-The Respondent herein is a contractor with its home dictionoffice at Albany, Oregon, some 35 miles south of Port-land, Oregon. However, it also operates in the area of C. Discussion and Conclusionssoutheastern Washington, primarily in the tri-cities areaof Pasco, Richland, and Kennewick. In order to carry 1. First of all, the Union contends that the settlementout its operations in southeastern Washington it has an agreement herein should not have been set aside by theoffice located in the tri-cities area. Regional Director and that I may not properly makeFor 2-1/2 years prior to the hearing herein, such oper- findings based on conduct which was merged into theations were headed by William "Billy" James Elam. settlement agreement. I disagree. Despite difficulty in de-During this 2-1/2 year period Elam served as the Re- termining exactly how this settlement agreement wasspondent's "general foreman" and, as was judicially ad- breached,' it is clear from Elam's testimony that the set-mitted by the Respondent's answer to the complaint tlement agreement's provisions included, as a minimum, aherein, Elam was the Respondent's superintendent at all requirement that he elect to divest himself of one of thetimes material herein, acting as the Respondent's agent offices he held. It is equally clear from Elam's testimonyand supervisor within the meaning of Section 2(11) and that he failed and refused to abide by this provision, for,(13), respectively, of the Act. While Elam testified that as he testified, he became indignant when told about thehe spent a substantial portion of his time performing the terms of the agreement. Therefore, he decided to contin-actual manual labor associated with the Respondent's op- ue in both positions. At the time of the hearing herein,eration as a small contractor, it is clear that he served for he was still the Respondent's superintendent and he wasapproximately 2-1/2 years without layoff or interruption still the Union's president.as the coordinator and head of the Respondent's general Indeed, the Union's position herein is not that Elamoperations in southeastern Washington. This involved co- has satisfied the terms of the settlement agreement, butordination of several projects at various times. It appears that the General Counsel has failed to prove that itthat such projects involved crews of anywhere from one should be set aside. Alternatively, the Union asserts that,to six employees, as well as foremen. The foremen were even if the General Counsel has done so, the law doesdeemed to be responsible for the day-to-day operations not require such an election between offices by a low-on the various jobsites, and each foreman reported di- level supervisor in the building and construction indus-rectly to Elam. Elam reported only to Ditzler, and try.Ditzler made the 5-hour drive from the home office in The Respondent's postsettlement conduct is shownAlbany, Oregon, to the tri-cities area only once each through the testimony of Elam to warrant the Regionalweek. Director's action in setting aside the settlement agree-The General Counsel's complaint herein is based on ment. For the Respondent failed to abide by the terms ofthe fact that throughout this period of time Elam was the agreement and, instead, obstinately continued theserving as the superintendent for the Respondent, he also very conduct which had been the subject of the settle-served as the president of the Union with which Ditzler ment agreement; i.e., continuation in both offices. Obvi-had a collective-bargaining relationship. Apparently, ously, where the Respondent fails to abide by an agree-Ditzler has entered into successive collective-bargaining ment and engages in further conduct contrary to theagreements with the Union since approximately 1972. terms of the agreement, the Regional Director has noWhile the collective-bargaining agreement which was ef- choice but to set it aside under the terms of Sectionfective at the time of the hearing herein was not offeredin evidence, Elam testified that it was a 3-year contract 'This difficulty is caused by the fact that the counsel for the Generalproviding for a termination date in June 1982. Counsel ,ailed to place into evidence the notice to employees which, pre-sumbly, was attached to the settlement agreement itself, which is in evi-As he had done while testifying about his responsibil- dence as G.C. Exh. (i) Absent the notice to employees, I am unable toities and duties as superintendent for the Respondent, tell with precision just what the terms of the settlement agreement were.DITZLER MECHANICAL CONTRACTORS 611Ill. THE UNFAIR LABOR PRACTICE Elam also sought to down-play the importance and sig-nificance of his role as the president of the Union. Thus,A. The Issues Presentedfor Determination throughout his testimony and that of other witnesses forThe complaint alleges that the Respondent violated the Union, the office of the presidency of the Union wasSection 8(aX2) and (1) of the Act by virtue of the fact depicted as largely ceremonial. It was admitted thatthat one of its supervisors and agents also served as the Elam presides over membership meetings of the Union,president of the Union and established its policies and butit wasdisputed that he had any real input in the col-procedures, and participated in the affairs and meetings lective-bargaining process, in the resolution of griev-of the Union. Additionally, the question regarding the ances, or in recruiting new members for the Union. In-appropriate remedy for such actions is presented. stead, his role as presiding officer of the Union's meet-The Union asserts several arguments disputing the ings wasportrayed as one lacking in discretion, gov-General Counsel's contention that a prior settlement emed only by Robert's Rules of Order, and giving himagreement between the Regional Director and the Re- no more power or authority within the Union than thatspondent should be set aside or that unfair labor prac- of any other rank-and-file member. In this connection ittices have been committed. wasnoted that Ditzler is a small contractor and that itscollective-bargaining agreement with the Union is onlyB. The Conduct Upon Which the Complaint is Based one of some 106 such agreements which the Union andThe Respondent herein is a contractor with its home its 2,000 to 2,100 members have within the Union's juris-The Respondent herein is a contractor with its home diction.office at Albany, Oregon, some 35 miles south of Port-land, Oregon. However, it also operates in the area of C. Discussion and Conclusionssoutheastern Washington, primarily in the tri-cities areaof Pasco, Richland, and Kennewick. In order to carry 1. Firstof all, the Union contends that the settlementout its operations in southeastern Washington it has an agreement herein should not have been set aside by theoffice located in the tri-cities area. Regional Director and that I may not properly makeFor 2-1/2 years prior to the hearing herein, such oper- findings based on conduct which was merged into theations were headed by William "Billy" James Elam. settlement agreement. I disagree. Despite difficulty in de-During this 2-1/2 year period Elam served as the Re- termining exactly how this settlement agreement wasspondent's "general foreman" and, as was judicially ad- breached,' it is clear from Elam's testimony that the set-mitted by the Respondent's answer to the complaint tlement agreement's provisions included, as a minimum, aherein, Elam was the Respondent's superintendent at all requirement that he elect to divest himself of one of thetimes material herein, acting as the Respondent's agent offices he held. It is equally clear from Elam's testimonyand supervisor within the meaning of Section 2(11) and that he failed and refused to abide by this provision, for,(13), respectively, of the Act. While Elam testified that as he testified, he became indignant when told about thehe spent a substantial portion of his time performing the terms of the agreement. Therefore, he decided to contin-actual manual labor associated with the Respondent's op- ue in both positions. At the time of the hearing herein,eration as a small contractor, it is clear that he served for he was still the Respondent's superintendent and he wasapproximately 2-1/2 years without layoff or interruption still the Union's president.as the coordinator and head of the Respondent's general Indeed, the Union's position herein is not that Elamoperations in southeastern Washington. This involved co- has satisfied the terms of the settlement agreement, butordination of several projects at various times. It appears that the General Counsel has failed to prove that itthat such projects involved crews of anywhere from one should be set aside. Alternatively, the Union asserts that,to six employees, as well as foremen. The foremen were even if the General Counsel has done so, the law doesdeemed to be responsible for the day-to-day operations not require such an election between offices by a low-on the various jobsites, and each foreman reported di- level supervisor in the building and construction indus-rectly to Elam. Elam reported only to Ditzler, and try.Ditzler made the 5-hour drive from the home office in The Respondent's postsettlement conduct is shownAlbany, Oregon, to the tri-cities area only once each through the testimony of Elam to warrant the Regionalweek. Director's action in setting aside the settlement agree-The General Counsel's complaint herein is based on ment. For the Respondent failed to abide by the terms ofthe fact that throughout this period of time Elam was the agreement and, instead, obstinately continued theserving as the superintendent for the Respondent, he also very conduct which had been the subject of the settle-served as the president of the Union with which Ditzler ment agreement; i.e., continuation in both offices. Obvi-had a collective-bargaining relationship. Apparently, ously, where the Respondent fails to abide by an agree-Ditzler has entered into successive collective-bargaining ment and engages in further conduct contrary to theagreements with the Union since approximately 1972. terms of the agreement, the Regional Director has noWhile the collective-bargaining agreement which was ef- choice but to set it aside under the terms of Sectionfective at the time of the hearing herein was not offeredin evidence, Elam testified that it was a 3-year contract This difficulty is caused by the fact that the counsel for the Generalproviding for a termination date in June 1982. Counsel .ailed to place into evidence the notice to employees which, pre-sumbly, was attached to the settlement agreement itself, which is in evi-As he had done while testifying about his responsibil- dence as G.C. Exh. l(i). Absent the notice to employees, I am unable toities and duties as Superintendent for the Respondent, tell with precision just what the terms of the settlement agreement were.DITZLER MECHANICAL CONTRACTORS 611Ill. THE UNFAIR LABOR PRACTICE Elam also sought to down-play the importance and sig-nificance of his role as the president of the Union. Thus,A. The Issues Presentedfor Determination throughout his testimony and that of other witnesses forThe complaint alleges that the Respondent violated the Union, the office of the presidency of the Union wasSection 8(aX2) and (1) of the Act by virtue of the fact depicted as largely ceremonial. It was admitted thatthat one of its supervisors and agents also served as the Elam presides over membership meetings of the Union,president of the Union and established its policies and butit wasdisputed that he had any real input in the col-procedures, and participated in the affairs and meetings lective-bargaining process, in the resolution of griev-of the Union. Additionally, the question regarding the ances, or in recruiting new members for the Union. In-appropriate remedy for such actions is presented. stead, his role as presiding officer of the Union's meet-The Union asserts several arguments disputing the ings wasportrayed as one lacking in discretion, gov-General Counsel's contention that a prior settlement emed only by Robert's Rules of Order, and giving himagreement between the Regional Director and the Re- no more power or authority within the Union than thatspondent should be set aside or that unfair labor prac- of any other rank-and-file member. In this connection ittices have been committed. wasnoted that Ditzler is a small contractor and that itscollective-bargaining agreement with the Union is onlyB. The Conduct Upon Which the Complaint is Based one of some 106 such agreements which the Union andThe Respondent herein is a contractor with its home its 2,000 to 2,100 members have within the Union's juris-The Respondent herein is a contractor with its home diction.office at Albany, Oregon, some 35 miles south of Port-land, Oregon. However, it also operates in the area of C. Discussion and Conclusionssoutheastern Washington, primarily in the tri-cities areaof Pasco, Richland, and Kennewick. In order to carry 1. Firstof all, the Union contends that the settlementout its operations in southeastern Washington it has an agreement herein should not have been set aside by theoffice located in the tri-cities area. Regional Director and that I may not properly makeFor 2-1/2 years prior to the hearing herein, such oper- findings based on conduct which was merged into theations were headed by William "Billy" James Elam. settlement agreement. I disagree. Despite difficulty in de-During this 2-1/2 year period Elam served as the Re- termining exactly how this settlement agreement wasspondent's "general foreman" and, as was judicially ad- breached,' it is clear from Elam's testimony that the set-mitted by the Respondent's answer to the complaint tlement agreement's provisions included, as a minimum, aherein, Elam was the Respondent's superintendent at all requirement that he elect to divest himself of one of thetimes material herein, acting as the Respondent's agent offices he held. It is equally clear from Elam's testimonyand supervisor within the meaning of Section 2(11) and that he failed and refused to abide by this provision, for,(13), respectively, of the Act. While Elam testified that as he testified, he became indignant when told about thehe spent a substantial portion of his time performing the terms of the agreement. Therefore, he decided to contin-actual manual labor associated with the Respondent's op- ue in both positions. At the time of the hearing herein,eration as a small contractor, it is clear that he served for he was still the Respondent's superintendent and he wasapproximately 2-1/2 years without layoff or interruption still the Union's president.as the coordinator and head of the Respondent's general Indeed, the Union's position herein is not that Elamoperations in southeastern Washington. This involved co- has satisfied the terms of the settlement agreement, butordination of several projects at various times. It appears that the General Counsel has failed to prove that itthat such projects involved crews of anywhere from one should be set aside. Alternatively, the Union asserts that,to six employees, as well as foremen. The foremen were even if the General Counsel has done so, the law doesdeemed to be responsible for the day-to-day operations not require such an election between offices by a low-on the various jobsites, and each foreman reported di- level supervisor in the building and construction indus-rectly to Elam. Elam reported only to Ditzler, and try.Ditzler made the 5-hour drive from the home office in The Respondent's postsettlement conduct is shownAlbany, Oregon, to the tri-cities area only once each through the testimony of Elam to warrant the Regionalweek. Director's action in setting aside the settlement agree-The General Counsel's complaint herein is based on ment. For the Respondent failed to abide by the terms ofthe fact that throughout this period of time Elam was the agreement and, instead, obstinately continued theserving as the superintendent for the Respondent, he also very conduct which had been the subject of the settle-served as the president of the Union with which Ditzler ment agreement; i.e., continuation in both offices. Obvi-had a collective-bargaining relationship. Apparently, ously, where the Respondent fails to abide by an agree-Ditzler has entered into successive collective-bargaining ment and engages in further conduct contrary to theagreements with the Union since approximately 1972. terms of the agreement, the Regional Director has noWhile the collective-bargaining agreement which was ef- choice but to set it aside under the terms of Sectionfective at the time of the hearing herein was not offeredin evidence, Elam testified that it was a 3-year contract This difficulty is caused by the fact that the counsel for the Generalproviding for a termination date in June 1982. Counsel .ailed to place into evidence the notice to employees which, pre-sumbly, was attached to the settlement agreement itself, which is in evi-As he had done while testifying about his responsibil- dence as G.C. Exh. l(i). Absent the notice to employees, I am unable toities and duties as Superintendent for the Respondent, tell with precision just what the terms of the settlement agreement were.DITZLER MECHANICAL CONTRACTORS 611Ill. THE UNFAIR LABOR PRACTICE Elam also sought to down-play the importance and sig-nificance of his role as the president of the Union. Thus,A. The Issues Presentedfor Determination throughout his testimony and that of other witnesses forThe complaint alleges that the Respondent violated the Union, the office of the presidency of the Union wasSection 8(aX2) and (1) of the Act by virtue of the fact depicted as largely ceremonial. It was admitted thatthat one of its supervisors and agents also served as the Elam presides over membership meetings of the Union,president of the Union and established its policies and butit wasdisputed that he had any real input in the col-procedures, and participated in the affairs and meetings lective-bargaining process, in the resolution of griev-of the Union. Additionally, the question regarding the ances, or in recruiting new members for the Union. In-appropriate remedy for such actions is presented. stead, his role as presiding officer of the Union's meet-The Union asserts several arguments disputing the ings wasportrayed as one lacking in discretion, gov-General Counsel's contention that a prior settlement emed only by Robert's Rules of Order, and giving himagreement between the Regional Director and the Re- no more power or authority within the Union than thatspondent should be set aside or that unfair labor prac- of any other rank-and-file member. In this connection ittices have been committed. wasnoted that Ditzler is a small contractor and that itscollective-bargaining agreement with the Union is onlyB. The Conduct Upon Which the Complaint is Based one of some 106 such agreements which the Union andThe Respondent herein is a contractor with its home its 2,000 to 2,100 members have within the Union's juris-The Respondent herein is a contractor with its home diction.office at Albany, Oregon, some 35 miles south of Port-land, Oregon. However, it also operates in the area of C. Discussion and Conclusionssoutheastern Washington, primarily in the tri-cities areaof Pasco, Richland, and Kennewick. In order to carry 1. Firstof all, the Union contends that the settlementout its operations in southeastern Washington it has an agreement herein should not have been set aside by theoffice located in the tri-cities area. Regional Director and that I may not properly makeFor 2-1/2 years prior to the hearing herein, such oper- findings based on conduct which was merged into theations were headed by William "Billy" James Elam. settlement agreement. I disagree. Despite difficulty in de-During this 2-1/2 year period Elam served as the Re- termining exactly how this settlement agreement wasspondent's "general foreman" and, as was judicially ad- breached,' it is clear from Elam's testimony that the set-mitted by the Respondent's answer to the complaint tlement agreement's provisions included, as a minimum, aherein, Elam was the Respondent's superintendent at all requirement that he elect to divest himself of one of thetimes material herein, acting as the Respondent's agent offices he held. It is equally clear from Elam's testimonyand supervisor within the meaning of Section 2(11) and that he failed and refused to abide by this provision, for,(13), respectively, of the Act. While Elam testified that as he testified, he became indignant when told about thehe spent a substantial portion of his time performing the terms of the agreement. Therefore, he decided to contin-actual manual labor associated with the Respondent's op- ue in both positions. At the time of the hearing herein,eration as a small contractor, it is clear that he served for he was still the Respondent's superintendent and he wasapproximately 2-1/2 years without layoff or interruption still the Union's president.as the coordinator and head of the Respondent's general Indeed, the Union's position herein is not that Elamoperations in southeastern Washington. This involved co- has satisfied the terms of the settlement agreement, butordination of several projects at various times. It appears that the General Counsel has failed to prove that itthat such projects involved crews of anywhere from one should be set aside. Alternatively, the Union asserts that,to six employees, as well as foremen. The foremen were even if the General Counsel has done so, the law doesdeemed to be responsible for the day-to-day operations not require such an election between offices by a low-on the various jobsites, and each foreman reported di- level supervisor in the building and construction indus-rectly to Elam. Elam reported only to Ditzler, and try.Ditzler made the 5-hour drive from the home office in The Respondent's postsettlement conduct is shownAlbany, Oregon, to the tri-cities area only once each through the testimony of Elam to warrant the Regionalweek. Director's action in setting aside the settlement agree-The General Counsel's complaint herein is based on ment. For the Respondent failed to abide by the terms ofthe fact that throughout this period of time Elam was the agreement and, instead, obstinately continued theserving as the superintendent for the Respondent, he also very conduct which had been the subject of the settle-served as the president of the Union with which Ditzler ment agreement; i.e., continuation in both offices. Obvi-had a collective-bargaining relationship. Apparently, ously, where the Respondent fails to abide by an agree-Ditzler has entered into successive collective-bargaining ment and engages in further conduct contrary to theagreements with the Union since approximately 1972. terms of the agreement, the Regional Director has noWhile the collective-bargaining agreement which was ef- choice but to set it aside under the terms of Sectionfective at the time of the hearing herein was not offeredin evidence, Elam testified that it was a 3-year contract This difficulty is caused by the fact that the counsel for the Generalproviding for a termination date in June 1982. Counsel .ailed to place into evidence the notice to employees which, pre-sumbly, was attached to the settlement agreement itself, which is in evi-As he had done while testifying about his responsibil- dence as G.C. Exh. l(i). Absent the notice to employees, I am unable toities and duties as Superintendent for the Respondent, tell with precision just what the terms of the settlement agreement were. 612 DECISIONS OF NATIONAL LABOR RELATIONS BOARD101.9(e)(2) of the Board's Statements of Procedure, local constitution provides that he should do so "withSeries 8, as amended. World-Wide Press, Inc., 242 NLRB voice" but no vote, while the International Union's con-346 (1979); Tompkins Motor Lines, Inc., 142 NLRB 1, 3 stitution provides that he shall be "over" all committees.(1963), enforcement denied on other grounds 337 F.2d Under these circumstances, it appears quite evident325 (6th Cir. 1964); cf. Henry I. Siegel Co., Inc., 143 that prudent employees of the Respondent would, whenNLRB 386, enfd. 328 F.2d 25 (2d Cir. 1964); United exercising their right to freely engage in union activitiesDairy Co., 146 NLRB 187 (1964). without interference from their employer, experienceThus, I find and conclude that the General Counsel some degree of inward restraint. Before taking issue withshould prevail on the threshold questions of whether or the views expressed by Elam in any of the workings ofnot the Respondent engaged in further unfair labor prac- the various committees of which he is necessarily atices following approval of the settlement agreement, and member, any employee of the Respondent would thinkthat those unfair labor practices are sufficient to warrant twice, for the duties of a union officer, vested with "gen-setting aside that agreement.2eral supervisory control over all matters pertaining to2. The Union contends that the General Counsel's case the general welfare of the Local Union," are manifestlymust fall because there is no evidence of intent to im- much greater than "ceremonial."properly influence employees or members of the Union Based on the considerations set out above, I find andby or on behalf of the Respondent by Elam. However, conclude that the Respondent violated Section 8(a)(2)this argument is without merit for such a showing is ir- and (1) of the Act by permitting its supervisor and agentrelevant. Janesville Products Division, Amtel, 240 NLRB to continue to hold office as the president of the Union.854, 860 (1979), and cases cited therein. Instead, theproper inquiry is whether or not there has been such a THE REMEDYmingling of supervisory and employee-representativefunctions as to deny the Respondent's employees rights The record in this case contains no evidence indicatingunder the Act to be represented in collective-bargaining that Elam the Respondent, or the Union has, in fact, co-matters by individuals who have a single-minded loyalty operated in such a way as to actually deny employeesto their interests. Jeffrey Manufacturing Company, Screw rights. Additionally, there is no evidence that the UnionConveyor Division, 208 NLRB 75 (1974). The facts in this has been so infused with the Respondent's presence as tocase demonstrate such a "mingling" of supervisory and justify a finding that the Union has been "dominated" byemployee representative functions as to make the viola- the Respondent. If such evidence existed it would war-tion of the Act seem obvious. rant the revocation of the Union's certification. AbileneIn light of the fact that Elam was the overseer, not Area Sheet Metal Contractors, 236 NLRB 1652 (1978). In-merely of the Respondent's employees, but also of the stead, the evidence here merely indicates supervisoryRespondent's foremen, Elam must be found to be a participation in union affairs.3"high-level" supervisor, not a simple or low-level Under such circumstances including my consideration"master mechanic." Welsbach Electric Corporation, 236 of the fact that the Respondent has not complied with anNLRB 503 (1978). Further, his long and uninterrupted informal settlement agreement which must have con-tenure as superintendent for the Respondent's entire op- tained, at the least, a cease-and-desist provision, it is nec-erations in southeastern Washington belies any claim that essary to set aside the existing collective-bargainingElam was no more than a "transitory" supervisor, typical agreement between the Respondent and the Union.4Bissoof the building and construction industry. Nassau and Towboat Company, Inc., 192 NLRB 885 (1971); JanesvilleSuffolk Contractors'Association, Inc., 118 NLRB 174, 184 Products Division, Amtel, supra Abilene Area Sheet Metal(1957); Detroit Association of Plumbing Contractors, 132 Contractors, supra. However, the evidence shows that theNLRB 658, 659 (1961). Union had an established relationship with the Respond-The duties of the president of a local union affiliated ent for some years before Elam's employment as a su-with the United Association of Journeymen and Appren- pervisor. The record evidence, moreover, affords notices of the Plumbing and Pipe Fitting Industry of the basis for questioning the majority status of the union.United States and Canada are set forth in the latter's Thus, requiring that Elam, the supervisor, be separatedconstitution. Similarly, the constitution of the Union sets from the administration of the Union and participation inforth the duties of its president. The provisions of the its affairs, and requiring that the collective-bargainingsaid constitutions differ only slightly on this subject agreement be set aside, will suffice to remedy the 8(a)2)matter. Each provides for the president to preside over violation found herein.' More specifically, I do not findall meetings of the local union and to do so under Rob-ert's Rules of Order, though the International Union pro- I do not regard the evidence that Elam participated in the adjustmentvides further that he do so in accord with commonsense. of grievances as a member of a committee for the Union as having suffi-Each constitution provides that the president of the local cient probative value to btae any findingshe h g hn.'I In light of the fact that the Union participated in the hearing hereinunion "shall have a general supervisory control over all mat- such a finding is warranted.ters pertaining to the general welfare of the Local Union." 'The General Counsel's statements of position regarding the remedy in(Emphasis supplied.) Finally, it is provided that the presi- this matter have been less than helpful to me. At the hearing I inquired ofdent shall be an ex officio member of all committees; the lecebrgaing the General Counsel's position on whether or not the collective-bargaining agreement between the parties should be set aside. Sheresponded that, not having previously thought of the matter, she would2 In this connection I have considered the Respondent's presettlement reserve comment and answer my inquiry in her brief. However, the briefconduct only as background evidence. See discussion Jake Schlegal, Jr., fails to answer this issue. Instead, it merely points out, accurately, thatd/b/a Aurora and East Denver Trash Disposal, 218 NLRB 1, 9 (1975). Continued612 DECISIONS OF NATIONAL LABOR RELATIONS BOARD101.9(e)(2) of the Board's Statements of Procedure, local constitution provides that he should do so "withSeries 8, as amended. World-Wide Press, Inc., 242 NLRB voice" but no vote, while the International Union's con-346 (1979); Tompkins Motor Lines, Inc., 142 NLRB 1, 3 stitution provides that he shall be "over" all committees.(1963), enforcement denied on other grounds 337 F.2d Under these circumstances, it appears quite evident325 (6th Cir. 1964); cf. Henry I. Siegel Co., Inc., 143 that prudent employees of the Respondent would, whenNLRB 386, enfd. 328 F.2d 25 (2d Cir. 1964); United exercising their right to freely engage in union activitiesDairy Co., 146 NLRB 187 (1964). without interference from their employer, experienceThus, I find and conclude that the General Counsel some degree of inward restraint. Before taking issue withshould prevail on the threshold questions of whether or the views expressed by Elam in any of the workings ofnot the Respondent engaged in further unfair labor prac- the various committees of which he is necessarily atices following approval of the settlement agreement, and member, any employee of the Respondent would thinkthat those unfair labor practices are sufficient to warrant twice, for the duties of a union officer, vested with "gen-setting aside that agreement.2 eral supervisory control over all matters pertaining to2. The Union contends that the General Counsel's case the general welfare of the Local Union," are manifestlymust fall because there is no evidence of intent to im- much greater than "ceremonial."properly influence employees or members of the Union Based on the considerations set out above, I find andby or on behalf of the Respondent by Elam. However, conclude that the Respondent violated Section 8(a)(2)this argument is without merit for such a showing is ir- and (1) of the Act by permitting its supervisor and agentrelevant. Janesville Products Division, Amtel, 240 NLRB to continue to hold office as the president of the Union.854, 860 (1979), and cases cited therein. Instead, theproper inquiry is whether or not there has been such a THE REMEDYmingling of supervisory and employee-representative T r in t cs .s..functions as to deny the Respondent's employees rights Thearecordtnethnscaseconta, snoevUdencehasinfa cgunder the Act to be represented in collective-bargaining othatElamd theRa pway"1ortheUnion has, in fact, co-matters by individuals who have a single-minded loyalty rpghsted An such a way as to actually deny employeesto their interests. Jeffrey Manufacturing Company, Screw has bsee Additionally, tere is no evidence that the UnionConveyor Division, 208 NLRB 75 (1974). The facts in this jhas been so infused with the Respondent's presence as tocase demonstrate such a "mingling" of supervisory and stlfyafinding thattbeUnlonhas been "dominated" byemployee representative functions as to make the viola- theRespondent. If such evidence existed it would war-tion of the Act seem obvious. ranttherevocation of the Union's certification. AbileneIn light of the fact that Elam was the overseer, not AreaSheetMetalContractors, 236 NLRB 1652 (1978). In-merely of the Respondent's employees, but also of the stead, theevidence here merely indicates supervisoryRespondent's foremen, Elam must be found to be a participation in union affairs.3"high-level" supervisor, not a simple or low-level Under such circumstances including my consideration"master mechanic." Welsbach Electric Corporation, 236 ofthe factthat the Respondent has not complied with anNLRB 503 (1978). Further, his long and uninterrupted informal settlement agreement which must have con-tenure as superintendent for the Respondent's entire op- tained, at the least, a cease-and-desist provision, it is nec-erations in southeastern Washington belies any claim that essary tosetasidetheexisting collective-bargainingElam was no more than a "transitory" supervisor, typical agreement between the Respondent and the Union.4Bissoof the building and construction industry. Nassau and Towboat Company, Inc., 192 NLRB 885 (1971); JanesvilleSuffolk Contractors'Association, Inc., 118 NLRB 174, 184 Products Division, Amtel, supraw Abilene Area Sheet Metal(1957); Detroit Association of Plumbing Contractors, 132 Contractors. supra. However, the evidence shows that theNLRB 658, 659 (1961). Union had an established relationship with the Respond-The duties of the president of a local union affiliated ent for some years before Elam's employment as a su-with the United Association of Journeymen and Appren- pervisor. The record evidence, moreover, affords notices of the Plumbing and Pipe Fitting Industry of the basisfor questioning the majority status of the union.United States and Canada are set forth in the latter's Thus, requiring that Elam, the supervisor, be separatedconstitution. Similarly, the constitution of the Union sets from the administration of the Union and participation inforth the duties of its president. The provisions of the itsaffairs, and requiring that the collective-bargainingsaid constitutions differ only slightly on this subject agreement be set aside, will suffice to remedy the 8(a)(2)matter. Each provides for the president to preside over violation found herein.' More specifically, I do not findall meetings of the local union and to do so under Rob-ert's Rules Of Order, though the International Union pro- I donot regard the evidence that Elam participated in the adjustmentvides further that he do so in accord with commonsense. ofgrievances as amember of a committee for the Union as having suffi-Each constitution provides that the president of the local cien' probative value to base any findings thereon.Each constitution provides that the president of the local ,,In light of the fact that the Union participated in the hearing hereinunion "shall have a general supervisory control over all mat- such a rinding is warranted.ters pertaining to the general welfare of the Local Union." 'The General Counsel's statements of position regarding the remedy in(Emphasis supplied.) Finally, it is provided that the presi- thismaterhavebeen lessthan helpful to me. At the hearing I inquired ofdent Shall be an ex off-lew member of all committees; the herregarding the General Counsel's position on whether or not the col-dent shall be'an ex off memer of all committees; the lective-bargaining agreement between the parties should be set aside. Sheresponded that, not having previously thought of the matter, she would2In this connection I have considered the Respondent's presettlement reserve comment and answer my inquiry in her brief. However, the briefconduct only as background evidence. See discussion Jake Schlegai, Jr., fails to answer this issue. Instead, it merely points out, accurately, thatd/b/a Aurora and East Denver Trash Disposal, 218 NLRB 1, 9 (1975). Continued612 DECISIONS OF NATIONAL LABOR RELATIONS BOARD101.9(e)(2) of the Board's Statements of Procedure, local constitution provides that he should do so "withSeries 8, as amended. World-Wide Press, Inc., 242 NLRB voice" but no vote, while the International Union's con-346 (1979); Tompkins Motor Lines, Inc., 142 NLRB 1, 3 stitution provides that he shall be "over" all committees.(1963), enforcement denied on other grounds 337 F.2d Under these circumstances, it appears quite evident325 (6th Cir. 1964); cf. Henry I. Siegel Co., Inc., 143 that prudent employees of the Respondent would, whenNLRB 386, enfd. 328 F.2d 25 (2d Cir. 1964); United exercising their right to freely engage in union activitiesDairy Co., 146 NLRB 187 (1964). without interference from their employer, experienceThus, I find and conclude that the General Counsel some degree of inward restraint. Before taking issue withshould prevail on the threshold questions of whether or the views expressed by Elam in any of the workings ofnot the Respondent engaged in further unfair labor prac- the various committees of which he is necessarily atices following approval of the settlement agreement, and member, any employee of the Respondent would thinkthat those unfair labor practices are sufficient to warrant twice, for the duties of a union officer, vested with "gen-setting aside that agreement.2eral supervisory control over all matters pertaining to2. The Union contends that the General Counsel's case the general welfare of the Local Union," are manifestlymust fall because there is no evidence of intent to im- much greater than "ceremonial."properly influence employees or members of the Union Based on the considerations set out above, I find andby or on behalf of the Respondent by Elam. However, conclude that the Respondent violated Section 8(a)(2)this argument is without merit for such a showing is ir- and (1) of the Act by permitting its supervisor and agentrelevant. Janesville Products Division, Amtel, 240 NLRB to continue to hold office as the president of the Union.854, 860 (1979), and cases cited therein. Instead, theproper inquiry is whether or not there has been such a THE REMEDYmingling of supervisory and employee-representative T r in t cs .s..functions as to deny the Respondent's employees rights Thearecordtnethnscaseconta, snoevUdencehasinfa cgunder the Act to be represented in collective-bargaining othatElamd theRinpscha a °r the Union has, in fact, co-matters by individuals who have a single-minded loyalty rpghsted A t such a way as to actually deny employeesto their interests. Jeffrey Manufacturing Company, Screw hash be Additionally, tere is no evidence that the UnionConveyor Division, 208 NLRB 75 (1974). The facts in this jhas been so infused with the Respondent's presence as tocase demonstrate such a "mingling" of supervisory and stlfyafinding thattbeUnlonhas been "dominated" byemployee representative functions as to make the viola- theRespondent. If such evidence existed it would war-tion of the Act seem obvious. ranttherevocation of the Union's certification. AbileneIn light of the fact that Elam was the overseer, not AreaSheetMetalContractors, 236 NLRB 1652 (1978). In-merely of the Respondent's employees, but also of the stead, theevidence here merely indicates supervisoryRespondent's foremen, Elam must be found to be a participation in union affairs.3"high-level" supervisor, not a simple or low-level Under such circumstances including my consideration"master mechanic." Welsbach Electric Corporation, 236 ofthe factthat the Respondent has not complied with anNLRB 503 (1978). Further, his long and uninterrupted informal settlement agreement which must have con-tenure as superintendent for the Respondent's entire op- tained, at the least, a cease-and-desist provision, it is nec-erations in southeastern Washington belies any claim that essa'r tosetasidetheexisting collective-bargainingElam was no more than a "transitory" supervisor, typical agreement between the Respondent and the Union.4Bissoof the building and construction industry. Nassau and Towboat Company, Inc., 192 NLRB 885 (1971); JanesvilleSuffolk Contractors'Association, Inc., 118 NLRB 174, 184 Products Division, Amtel, supraw Abilene Area Sheet Metal(1957); Detroit Association of Plumbing Contractors, 132 Contractors. supra. However, the evidence shows that theNLRB 658, 659 (1961). Union had an established relationship with the Respond-The duties of the president of a local union affiliated ent for some years before Elam's employment as a su-with the United Association of Journeymen and Appren- pervisor. The record evidence, moreover, affords notices of the Plumbing and Pipe Fitting Industry of the basisfor questioning the majority status of the union.United States and Canada are set forth in the latter's Thus, requiring that Elam, the supervisor, be separatedconstitution. Similarly, the constitution of the Union sets from the administration of the Union and participation inforth the duties of its president. The provisions of the itsaffairs, and requiring that the collective-bargainingsaid constitutions differ only slightly on this subject agreement be set aside, will suffice to remedy the 8(a)(2)matter. Each provides for the president to preside over violation found herein.' More specifically, I do not findall meetings of the local union and to do so under Rob-ert's Rules Of Order, though the International Union pro- I donot regard the evidence that Elam participated in the adjustmentvides further that he do so in accord with commonsense. ofgrievances as a member of a committee for the Union as having suffi-Each constitution provides that the president of the local cien' probative value to base any findings thereon.Each constitution provides that the president of the local ,,In light of the fact that the Union participated in the hearing hereinunion "shall have a general supervisory control over all mat- such a rinding is warranted.ters pertaining to the general welfare of the Local Union." 'The General Counsel's statements of position regarding the remedy in(Emphasis supplied.) Finally, it is provided that the presi- thismaterhavebeen lessthan helpful to me. At the hearing I inquired ofdent Shall be an ex off-lew member of all committees; the herregarding the General Counsel's position on whether or not the col-dent shall be'an ex off memer of all committees; the lective-bargaining agreement between the parties should be set aside. Sheresponded that, not having previously thought of the matter, she would2In this connection I have considered the Respondent's presettlement reserve comment and answer my inquiry in her brief. However, the briefconduct only as background evidence. See discussion Jake Schlegal, Jr., fails to answer this issue. Instead, it merely points out, accurately, thatd/b/a Aurora and East Denver Trash Disposal, 218 NLRB 1, 9 (1975). Continued612 DECISIONS OF NATIONAL LABOR RELATIONS BOARD101.9(e)(2) of the Board's Statements of Procedure, local constitution provides that he should do so "withSeries 8, as amended. World-Wide Press, Inc., 242 NLRB voice" but no vote, while the International Union's con-346 (1979); Tompkins Motor Lines, Inc., 142 NLRB 1, 3 stitution provides that he shall be "over" all committees.(1963), enforcement denied on other grounds 337 F.2d Under these circumstances, it appears quite evident325 (6th Cir. 1964); cf. Henry I. Siegel Co., Inc., 143 that prudent employees of the Respondent would, whenNLRB 386, enfd. 328 F.2d 25 (2d Cir. 1964); United exercising their right to freely engage in union activitiesDairy Co., 146 NLRB 187 (1964). without interference from their employer, experienceThus, I find and conclude that the General Counsel some degree of inward restraint. Before taking issue withshould prevail on the threshold questions of whether or the views expressed by Elam in any of the workings ofnot the Respondent engaged in further unfair labor prac- the various committees of which he is necessarily atices following approval of the settlement agreement, and member, any employee of the Respondent would thinkthat those unfair labor practices are sufficient to warrant twice, for the duties of a union officer, vested with "gen-setting aside that agreement.2 eral supervisory control over all matters pertaining to2. The Union contends that the General Counsel's case the general welfare of the Local Union," are manifestlymust fall because there is no evidence of intent to im- much greater than "ceremonial."properly influence employees or members of the Union Based on the considerations set out above, I find andby or on behalf of the Respondent by Elam. However, conclude that the Respondent violated Section 8(a)(2)this argument is without merit for such a showing is ir- and (1) of the Act by permitting its supervisor and agentrelevant. Janesville Products Division, Amtel, 240 NLRB to continue to hold office as the president of the Union.854, 860 (1979), and cases cited therein. Instead, theproper inquiry is whether or not there has been such a THE REMEDYmingling of supervisory and employee-representative T r in t cs .s..functions as to deny the Respondent's employees rights Thearecordtnethnscaseconta, snoevUdencehasinfa cgunder the Act to be represented in collective-bargaining othatElamd theRin p0scha a °r the Union has, in fact, co-matters by individuals who have a single-minded loyalty rpghsted A t such a way as to actually deny employeesto their interests. Jeffrey Manufacturing Company, Screw hash be Additionally, tere is no evidence that the UnionConveyor Division, 208 NLRB 75 (1974). The facts in this jhas been so infused with the Respondent's presence as tocase demonstrate such a "mingling" of supervisory and stlfyafinding thattbeUnlonhas been "dominated" byemployee representative functions as to make the viola- theRespondent. If such evidence existed it would war-tion of the Act seem obvious. ranttherevocation of the Union's certification. AbileneIn light of the fact that Elam was the overseer, not AreaSheetMetalContractors, 236 NLRB 1652 (1978). In-merely of the Respondent's employees, but also of the stead, theevidence here merely indicates supervisoryRespondent's foremen, Elam must be found to be a participation in union affairs.3"high-level" supervisor, not a simple or low-level Under such circumstances including my consideration"master mechanic." Welsbach Electric Corporation, 236 ofthe factthat the Respondent has not complied with anNLRB 503 (1978). Further, his long and uninterrupted informal settlement agreement which must have con-tenure as superintendent for the Respondent's entire op- tained, at the least, a cease-and-desist provision, it is nec-erations in southeastern Washington belies any claim that essary tosetasidetheexisting collective-bargainingElam was no more than a "transitory" supervisor, typical agreement between the Respondent and the Union.4Bissoof the building and construction industry. Nassau and Towboat Company, Inc., 192 NLRB 885 (1971); JanesvilleSuffolk Contractors'Association, Inc., 118 NLRB 174, 184 Products Division, Amtel, supraw Abilene Area Sheet Metal(1957); Detroit Association of Plumbing Contractors, 132 Contractors. supra. However, the evidence shows that theNLRB 658, 659 (1961). Union had an established relationship with the Respond-The duties of the president of a local union affiliated ent for some years before Elam's employment as a su-with the United Association of Journeymen and Appren- pervisor. The record evidence, moreover, affords notices of the Plumbing and Pipe Fitting Industry of the basisfor questioning the majority status of the union.United States and Canada are set forth in the latter's Thus, requiring that Elam, the supervisor, be separatedconstitution. Similarly, the constitution of the Union sets from the administration of the Union and participation inforth the duties of its president. The provisions of the itsaffairs, and requiring that the collective-bargainingsaid constitutions differ only slightly on this subject agreement be set aside, will suffice to remedy the 8(a)(2)matter. Each provides for the president to preside over violation found herein.' More specifically, I do not findall meetings of the local union and to do so under Rob-ert's Rules Of Order, though the International Union pro- I donot regard the evidence that Elam participated in the adjustmentvides further that he do so in accord with commonsense. ofgrievances as a member of a committee for the Union as having suffi-Each constitution provides that the president of the local cien' probative value to base any findings thereon.Each constitution provides that the president of the local ,,In light of the fact that the Union participated in the hearing hereinunion "shall have a general supervisory control over all mat- such a rinding is warranted.ters pertaining to the general welfare of the Local Union." 'The General Counsel's statements of position regarding the remedy in(Emphasis supplied.) Finally, it is provided that the presi- thismaterhavebeen lessthan helpful to me. At the hearing I inquired ofdent Shall be an ex off-lew member of all committees; the herregarding the General Counsel's position on whether or not the col-dent shall be'an ex off memer of all committees; the lective-bargaining agreement between the parties should be set aside. Sheresponded that, not having previously thought of the matter, she would2In this connection I have considered the Respondent's presettlement reserve comment and answer my inquiry in her brief. However, the briefconduct only as background evidence. See discussion Jake Schlegai, Jr., fails to answer this issue. Instead, it merely points out, accurately, thatd/b/a Aurora and East Denver Trash Disposal, 218 NLRB 1, 9 (1975). Continued DITZLER MECHANICAL CONTRACTORS 613it necessary that the Respondent withdraw and withhold tively through a representative of their choosing, and torecognition from the Union. Jeffrey Manufacturing Cor- engage in other concerted activities for the purposes ofpany, supra. By setting aside the collective-bargaining collective bargaining or other mutual aid or protection,agreement between the parties, it should be expressly un- or to refrain from engaging in such activities, except toderstood that the Respondent is not thereby required to the extent permitted by Section 8(a)3) and Section 8(f)depart from, or vary, any of the substantive terms, condi- of the Act.tions, and benefits for employees currently in effect. Bisso 2. Take the following affirmative action necessary toTowboat Company, supra. effectuate the policies of the Act:(a) Post at its offices in Albany, Oregon, and in the tri-CONCLUSIONS OF LAW cities area of the State of Washington copies of the at-1. The Respondent is an Employer engaged in com- tached notice marked "Appendix."8Copies of saidmerce and in operations affecting commerce within the notice, on forms provided by the Regional Director formeaning of Section 2(6) and (7) of the Act. Region 19, after being duly signed by the Respondent's2. The Union is a labor organization within the mean- authorized representative shall be posted by the Re-ing of Section 2(5) of the Act. spondent immediately upon receipt thereof, and be main-3. By permitting a supervisor to serve as the president tained by it for 60 consecutive days thereafter, in con-of the Union, thereby necessarily involving him in the spicuouS places, including all places where notices to em-establishment of the Union's policies and procedures and ployees are customarily posted. Reasonable steps shall berequiring his participation in the affairs and meetings of taken by the Respondent to insure that the notices arethe Union, the Respondent has interfered with the ad- not altered, defaced, or covered by any other material.ministration of the Union in violation of Section 8(a)(2) (b) Sign and return by mail to the Regional Directorand (1) of the Act. for Region 19, immediately upon receipt from him,4. The Respondent did not violate the Act in any copies of the attached notice, marked "Appendix," formanner other than as specified above." posting by the Union, should it desire to do so.(c) Notify the Regional Director for Region 19, inORDER7writing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.The Respondent, Ditzler Mechanical Contractors, stInc., Albany, Oregon, its officers, agents, successors, and In the event that this Order is enforced by a Judgment of a Unitedassigns, shall: States Court of Appeals, the words in the notice reading "Posted by1. Cease and desist from: Order of the National Labor Relations Board" shall read "Posted Pursu-(a) Assisting and encouraging membership in Local ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."No. 598, United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of the APUnited States and Canada, AFL-CIO, by permitting anysupervisor, as defined in Section 2(11) of the Act, to NOTICE To EMPLOYEESserve as the president of the labor organization.POSTED BY ORDER OF THE(b) In any like or related manner interfering with, re- NATIONAL LABOR RELATIONS BOARDstraining, or coercing employees in the exercise of their An Agency of the United States Governmentrights to self-organization, to form a labor organization,to join or assist Local Union No. 598, United Association WE WILL NOT permit General Foreman and Su-of Journeymen and Apprentices of Plumbing and Pipe perintendent William "Billy" James Elam or anyFitting Industry of the United States and Canada, AFL- other supervisor to serve as a union officer or rep-CIO, or any other labor organization, to bargain collec- resentative.WE WILL NOT give effect to our current collec-there is no issue of "domination" involved in this case and states that the tive-bargaining agreement with Local 598, and WEGeneral Counsel seeks the "usual remedies," making no effort to brief or WILL NOT change the wages and other conditions ofargue the question of just what they may be. Instead, the General Coun-sel's brief goes on to state, "It should be further noted that this is not a employment under the contract.limited request and General Counsel further seeks any and all remedies WE WILL NOT unlawfully interfere with the oper-deemed necessary and appropriate by the Adminstrative Law Judge." ation of any union of your choice.' All outstanding motions inconsistent with these Conclusions of Law WE WILL NOT in any like or related manner in-are hereby denied.'In the event no exceptions are filed as provided by Sec. 102.46 of the terfere with, restrain, or coerce employees in theRules and Regulations of the National Labor Relations Board, the find- exercise of their rights under Section 7 of the Act.ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andDITZLER MECHANICAL CONTRACTORS,become its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.INC.DITZLER MECHANICAL CONTRACTORS 613it necessary that the Respondent withdraw and withhold tively through a representative of their choosing, and torecognition from the Union. Jeffrey Manufacturing Com- engage in other concerted activities for the purposes ofpany, supra. By setting aside the collective-bargaining collective bargaining or other mutual aid or protection,agreement between the parties, it should be expressly un- or to refrain from engaging in such activities, except toderstood that the Respondent is not thereby required to the extent permitted by Section 8(a)3) and Section 8(f)depart from, or vary, any of the substantive terms, condi- of the Act.tions, and benefits for employees currently in effect. Bisso 2. Take the following affirmative action necessary toTowboat Company, supra effectuate the policies of the Act:(a) Post at its offices in Albany, Oregon, and in the tri-CONCLUSIONS OF LAW cities area of the State of Washington copies of the at-1. The Respondent is an Employer engaged in com- tachednotice marked "Appendix."8Copies of saidmerce and in operations affecting commerce within the notice, onformsprovided by the Regional Director formeaning of Section 2(6) and (7) of the Act. Region 19, after being duly signed by the Respondent's2. The Union is a labor organization within the mean- authorized representative, shall be posted by the Re-ing of Section 2(5) of the Act. spondent immediately upon receipt thereof, and be main-3. By permitting a supervisor to serve as the president tainedby it for60 consecutive days thereafter, in con-of the Union, thereby necessarily involving him in the spicuous places, including all places where notices to em-establishment of the Union's policies and procedures and ployees are customarily posted. Reasonable steps shall berequiring his participation in the affairs and meetings of taken by the Respondent to insure that the notices arethe Union, the Respondent has interfered with the ad- notaltered, defaced, or covered by any other material.ministration of the Union in violation of Section 8(a)(2) (b) Sign and return by mail to the Regional Directorand (1) of the Act. forRegion 19, immediately upon receipt from him,4. The Respondent did not violate the Act in any copies oftheattached notice, marked "Appendix," formanner other than as specified above." posting by the Union, should it desire to do so.(c) Notify the Regional Director for Region 19, inORDER 7writing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.The Respondent, Ditzler Mechanical Contractors, s t pa o mhInc., Albany, Oregon, its officers, agents, successors, and , I the event that this Order is enforced by a Judgment of a Unitedassigns, shall: States Court of Appeals, the words in the notice reading "Posted by1. Cease and desist from: Order of the National Labor Relations Board" shall read "Posted Pursu-(a) Assisting and encouraging membership in Local ant toaJudgmentoftheUnitedStates Court ofAppealsEnforcing an-,' '., -- .B... B" " .~~~~~~Order of the National Labor Relations Board."No. 598, United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of thePPENIXUnited States and Canada, AFL-CIO, by permitting anysupervisor, as defined in Section 2(11) of the Act, to NOTICE To EMPLOYEESserve as the president of the labor organization. POSTED BY ORDER OF THE(b) In any like or related manner interfering with, re- NATIONAL LABOR RELATIONS BOARDstraining, or coercing employees in the exercise of their An Agency of the United States Governmentrights to self-organization, to form a labor organization,to join or assist Local Union No. 598, United Association WE WILL NOT permit General Foreman and Su-of Journeymen and Apprentices of Plumbing and Pipe perintendent William "Billy" James Elam or anyFitting Industry of the United States and Canada, AFL- other supervisor to serve as a union officer or rep-CIO, or any other labor organization, to bargain collec- resentative.WE WILL NOT give effect to our current collec-there is no issue of "domination" involved in this case and states that the tive-bargaining agreement with Local 598, and WEGeneral Counsel seeks the "usual remedies," making no effort to brief or WILL NOT change the wages and Other conditions ofargue the question of just what they may be. Instead, the General Coun-sel's brief goes on to state, "It should be further noted that this is not a employment under the contract.limited request and General Counsel further seeks any and all remedies WE WILL NOT unlawfully interfere with the oper-deemed necessary and appropriate by the Adminstrative Law Judge." ation of any union of your choice.I All outstanding motions inconsistent with these Conclusions of Law WE WILL NOT in any like or related manner in-are hereby denied.In the event no exceptions are filed as provided by Sec. 102.46 of the terfere with, restrain, or coerce employees in theRules and Regulations of the National Labor Relations Board, the find- exercise of their rights Under Section 7 of the Act.ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board and DITZLER MECHANICAL CONTRACTORS,become its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.INC.DITZLER MECHANICAL CONTRACTORS 613it necessary that the Respondent withdraw and withhold tively through a representative of their choosing, and torecognition from the Union. Jeffrey Manufacturing Com- engage in other concerted activities for the purposes ofpany, supra. By setting aside the collective-bargaining collective bargaining or other mutual aid or protection,agreement between the parties, it should be expressly un- or to refrain from engaging in such activities, except toderstood that the Respondent is not thereby required to the extent permitted by Section 8(a)3) and Section 8(f)depart from, or vary, any of the substantive terms, condi- of the Act.tions, and benefits for employees currently in effect. Bisso 2. Take the following affirmative action necessary toTowboat Company, supra effectuate the policies of the Act:(a) Post at its offices in Albany, Oregon, and in the tri-CONCLUSIONS OF LAW cities area of the State of Washington copies of the at-1. The Respondent is an Employer engaged in com- tachednotice marked "Appendix."8Copies of saidmerce and in operations affecting commerce within the notice, onformsprovided by the Regional Director formeaning of Section 2(6) and (7) of the Act. Region 19, afterbeing duly signed by the Respondent's2. The Union is a labor organization within the mean- authorized representative, shall be posted by the Re-ing of Section 2(5) of the Act. spondent immediately upon receipt thereof, and be main-3. By permitting a supervisor to serve as the president tained by it for 60 consecutive days thereafter, in con-of the Union, thereby necessarily involving him in the spicuous places, including all places where notices to em-establishment of the Union's policies and procedures and ployees are customarily posted. Reasonable steps shall berequiring his participation in the affairs and meetings of taken by the Respondent to insure that the notices arethe Union, the Respondent has interfered with the ad- notaltered, defaced, or coveredby any othermaterial.ministration of the Union in violation of Section 8(a)(2) (b) Sign and return by mail to the Regional Directorand (1) of the Act. forRegion 19, immediately upon receipt from him,4. The Respondent did not violate the Act in any copies oftheattached notice, marked "Appendix," formanner other than as specified above." posting by the Union, should it desire to do so.(c) Notify the Regional Director for Region 19, inORDER 7writing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.The Respondent, Ditzler Mechanical Contractors, s t pa o mhInc., Albany, Oregon, its officers, agents, successors, and , I the event that this Order is enforced by a Judgment of a Unitedassigns, shall: States Court of Appeals, the words in the notice reading "Posted by1. Cease and desist from: Order of the National Labor Relations Board" shall read "Posted Pursu-(a) Assisting and encouraging membership in Local ant toaJudgmentoftheUnitedStates Court ofAppealsEnforcing an-,' '., -- .B... B" " .~~~~~~Order of the National Labor Relations Board."No. 598, United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of thePPENIXUnited States and Canada, AFL-CIO, by permitting anysupervisor, as defined in Section 2(11) of the Act, to NOTICE To EMPLOYEESserve as the president of the labor organization. POSTED BY ORDER OF THE(b) In any like or related manner interfering with, re- NATIONAL LABOR RELATIONS BOARDstraining, or coercing employees in the exercise of their An Agency of the United States Governmentrights to self-organization, to form a labor organization,to join or assist Local Union No. 598, United Association WE WILL NOT permit General Foreman and Su-of Journeymen and Apprentices of Plumbing and Pipe perintendent William "Billy" James Elam or anyFitting Industry of the United States and Canada, AFL- other supervisor to serve as a union officer or rep-CIO, or any other labor organization, to bargain collec- resentative.WE WILL NOT give effect to our current collec-there is no issue of "domination" involved in this case and states that the tive-bargaining agreement with Local 598, and WEGeneral Counsel seeks the "usual remedies," making no effort to brief or WILL NOT change the wages and Other conditions ofargue the question of just what they may be. Instead, the General Coun-sel's brief goes on to state, "It should be further noted that this is not a employment under the contract.limited request and General Counsel further seeks any and all remedies WE WILL NOT unlawfully interfere with the oper-deemed necessary and appropriate by the Adminstrative Law Judge." ation of any union of your choice.I All outstanding motions inconsistent with these Conclusions of Law WE WILL NOT in any like or related manner in-are hereby denied.In the event no exceptions are filed as provided by Sec. 102.46 of the terfere with, restrain, or coerce employees in theRules and Regulations of the National Labor Relations Board, the find- exercise of their rights Under Section 7 of the Act.ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board and DITZLER MECHANICAL CONTRACTORS,become its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.INC.DITZLER MECHANICAL CONTRACTORS 613it necessary that the Respondent withdraw and withhold tively through a representative of their choosing, and torecognition from the Union. Jeffrey Manufacturing Com- engage in other concerted activities for the purposes ofpany, supra. By setting aside the collective-bargaining collective bargaining or other mutual aid or protection,agreement between the parties, it should be expressly un- or to refrain from engaging in such activities, except toderstood that the Respondent is not thereby required to the extent permitted by Section 8(a)3) and Section 8(f)depart from, or vary, any of the substantive terms, condi- of the Act.tions, and benefits for employees currently in effect. Bisso 2. Take the following affirmative action necessary toTowboat Company, supra effectuate the policies of the Act:(a) Post at its offices in Albany, Oregon, and in the tri-CONCLUSIONS OF LAW cities area of the State of Washington copies of the at-1. The Respondent is an Employer engaged in com- tachednotice marked "Appendix."8Copies of saidmerce and in operations affecting commerce within the notice, onformsprovided by the Regional Director formeaning of Section 2(6) and (7) of the Act. Region 19, after being duly signed by the Respondent's2. The Union is a labor organization within the mean- authorized representative, shall be posted by the Re-ing of Section 2(5) of the Act. spondent immediately upon receipt thereof, and be main-3. By permitting a supervisor to serve as the president tained by it for 60 consecutive days thereafter, in con-of the Union, thereby necessarily involving him in the spicuous places, including all places where notices to em-establishment of the Union's policies and procedures and ployees are customarily posted. Reasonable steps shall berequiring his participation in the affairs and meetings of taken by the Respondent to insure that the notices arethe Union, the Respondent has interfered with the ad- notaltered, defaced, or coveredby any other material.ministration of the Union in violation of Section 8(a)(2) (b) Sign and return by mail to the Regional Directorand (1) of the Act. forRegion 19, immediately upon receipt from him,4. The Respondent did not violate the Act in any copies oftheattached notice, marked "Appendix," formanner other than as specified above." posting by the Union, should it desire to do so.(c) Notify the Regional Director for Region 19, inORDER 7writing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.The Respondent, Ditzler Mechanical Contractors, s t pa o mhInc., Albany, Oregon, its officers, agents, successors, and , I the event that this Order is enforced by a Judgment of a Unitedassigns, shall: States Court of Appeals, the words in the notice reading "Posted by1. Cease and desist from: Order of the National Labor Relations Board" shall read "Posted Pursu-(a) Assisting and encouraging membership in Local ant toaJudgmentoftheUnitedStates Court ofAppealsEnforcing an-,' '., -- .B... B" " .~~~~~~Order of the National Labor Relations Board."No. 598, United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of thePPENIXUnited States and Canada, AFL-CIO, by permitting anysupervisor, as defined in Section 2(11) of the Act, to NOTICE To EMPLOYEESserve as the president of the labor organization. POSTED BY ORDER OF THE(b) In any like or related manner interfering with, re- NATIONAL LABOR RELATIONS BOARDstraining, or coercing employees in the exercise of their An Agency of the United States Governmentrights to self-organization, to form a labor organization,to join or assist Local Union No. 598, United Association WE WILL NOT permit General Foreman and Su-of Journeymen and Apprentices of Plumbing and Pipe perintendent William "Billy" James Elam or anyFitting Industry of the United States and Canada, AFL- other supervisor to serve as a union officer or rep-CIO, or any other labor organization, to bargain collec- resentative.WE WILL NOT give effect to our current collec-there is no issue of "domination" involved in this case and states that the tive-bargaining agreement with Local 598, and WEGeneral Counsel seeks the "usual remedies," making no effort to brief or WILL NOT change the wages and Other conditions ofargue the question of just what they may be. Instead, the General Coun-sel's brief goes on to state, "It should be further noted that this is not a employment under the contract.limited request and General Counsel further seeks any and all remedies WE WILL NOT unlawfully interfere with the oper-deemed necessary and appropriate by the Adminstrative Law Judge." ation of any union of your choice.I All outstanding motions inconsistent with these Conclusions of Law WE WILL NOT in any like or related manner in-are hereby denied.In the event no exceptions are filed as provided by Sec. 102.46 of the terfere with, restrain, or coerce employees in theRules and Regulations of the National Labor Relations Board, the find- exercise of their rights Under Section 7 of the Act.ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board and DITZLER MECHANICAL CONTRACTORS,become its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.INC.